             Case 1:21-cv-03960-MKV Document 1 Filed 05/04/21 Page 1 of 15




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

THE WONDERFUL COMPANY LLC, a
Delaware limited liability company; and CAL
PURE PRODUCE INC., a California
Nonprofit Cooperative Association,

                 Plaintiffs,                          COMPLAINT AND
                                                      DEMAND FOR TRIAL BY JURY
        vs.

NUT CRAVINGS INC., a New York
corporation, and DOES 1 through 10,

                 Defendants.


        Plaintiffs The Wonderful Company LLC and Cal Pure Produce Inc., through their

undersigned counsel of record, for their Complaint against the above named Defendants, Nut

Cravings, Inc. and Does 1 through 10, allege as follows:

                                              PARTIES

        1.       The Wonderful Company LLC (“TWC”) is the owner and licensor of the

intellectual property that is the subject of this dispute.

        2.       Plaintiff Cal Pure Produce Inc. (“Cal Pure”) is a California nonprofit cooperative

which markets and sells the WONDERFUL® brand of pistachio nuts. Cal Pure Produce Inc. is

also a licensee of the intellectual property that is the subject of this dispute. The Wonderful

Company LLC and Cal Pure Produce Inc., will collectively be referred to as “Plaintiffs.”

        3.       Defendant Nut Cravings Inc. (“Nut Cravings” or “Defendant”) is a New York

corporation.

        4.       Plaintiffs are not aware of the true names and capacities of the Defendants identified

herein as Does 1 through 10, inclusive, and therefore fictitiously names said Defendants. Plaintiffs

will amend this Complaint to allege the true names and capacities of these fictitiously named
            Case 1:21-cv-03960-MKV Document 1 Filed 05/04/21 Page 2 of 15




Defendants when their identities are ascertained.

       5.       Plaintiffs are informed and believe, and based thereon allege, that Defendant Nut

Cravings and each of the fictitiously named Doe Defendants (collectively, “Defendants”) were in

some manner responsible for the acts alleged herein and the harm, losses and damages suffered by

Plaintiffs as alleged hereinafter. Plaintiffs are also informed and believe, and based thereon allege,

that while participating in such acts, each Defendant was the agent, principal, and/or alter ego of

the other Defendants, and was acting in the course and scope of such agency and/or acted with the

permission, consent, authorization or ratification of the other Defendants.

                                 JURISDICTION AND VENUE

       6.       This action arises, in part, under the Lanham Act, as amended; and New York

common law.

       7.       This Court has subject matter jurisdiction over this civil action pursuant to 28

U.S.C. Section 1331 (federal question), 15 U.S.C. Section 1051, et seq. (trade dress infringement

under the Lanham Act), 28 U.S.C. Section 1338 (unfair competition related to trademark claims)

and 28 U.S.C. Section 1367 (supplemental jurisdiction).

       8.         This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a)

because Plaintiffs’ state law claims are so related to the federal trademark claims that are within

the Court's original jurisdiction that they form part of the same case or controversy under Article

III of the United States Constitution.

       9.       Plaintiffs are informed and believe, and based thereon allege, that Nut Cravings,

with its principal place of business located at 17 Zenta Road, #301 Monroe New York 10950,

engages in the packaging and distribution of “Nut Cravings” pistachio and other nut products,

collectively the “Nut Cravings Product”.



                                                  2
         Case 1:21-cv-03960-MKV Document 1 Filed 05/04/21 Page 3 of 15




       10.     Plaintiffs are informed and believe, and based thereon allege, that venue is proper

in this District pursuant to 28 U.S.C. Sections 1391(b) and 1391(c) because a substantial part of

the events and harm giving rise to the claims occurred in this District.

       11.     Additionally, Plaintiffs are informed and believe, and based thereon allege, that the

Court has personal jurisdiction over Defendants because Defendants conduct their ordinary

business activities in this District, have focused a substantial portion of their unlawful conduct

within this District, and generally engage in business in this District.

                 FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

       12.     The WONDERFUL® brand pistachio nuts are of superior quality and are brought

to consumers using the highest quality standards.

       13.     TWC has invested hundreds of millions of dollars building the WONDERFUL®

brand for its high-quality pistachio and almond nut products.

       14.     The combination of relevant elements for Plaintiffs’ most popular product is a

predominantly black package color with a bright green accent color, which makes the trade dress

created by TWC inherently distinctive (the “WONDERFUL® Trade Dress”). The

WONDERFUL® Trade Dress functions independently of the WONDERFUL® word trademark

as a source identifier. The elements of the WONDERFUL® Trade Dress that make it inherently

distinctive are the following:

               a.      the predominantly black packaging;

               b.      the use of a bright green accent color on the packaging; and

               c.      the predominantly rectangular shape of the package;

       15.     Attached as Exhibit A is a true and correct copy the packaging of the

WONDERFUL® Trade Dress that Plaintiffs have used in commerce in the United States. Images



                                                  3
         Case 1:21-cv-03960-MKV Document 1 Filed 05/04/21 Page 4 of 15




of the WONDERFUL® Trade Dress are also set forth below:




       16.       The WONDERFUL® brand pistachios have been extensively marketed in the

United States.

       17.       Commencing in September 2009, TWC embarked on a highly-publicized series of

television commercials on major television networks such as NBC, CBS, ABC, FOX, A&E,

Biography, Comedy Central, Discovery, Discovery Science, E!, Food Network, FX, HGTV, IFC,

National Geographic, SYFY, TBS, TLC, TNT and ESPN for the WONDERFUL® brand of

pistachios. Over the years these commercials have been shown at prime-time slots during highly

popular television shows and have featured numerous well-known and varied personalities, such

as talk show host Stephen Colbert, the Kardashians and former Chicago Bulls basketball star

Dennis Rodman.

       18.       In additional to television commercials, TWC has also advertised its products in

myriad other ways including online, social media, print media, bill-boards, in-store point of sale

promotions and via product placements.

                                                 4
         Case 1:21-cv-03960-MKV Document 1 Filed 05/04/21 Page 5 of 15




       19.     Because nuts are considered a “fast moving” consumer good and because of their

wide distribution and relatively low cost, consumers are likely to make purchases of pistachio nuts

quickly. It is for this reason that TWC has spent such a considerable sum of money developing

the WONDERFUL® Trade Dress and the WONDERFUL® brand.

       20.     The WONDERFUL® Trade Dress is inherently distinctive. Due to TWC’s

exclusive and extensive use of the WONDERFUL® Trade Dress, it has acquired considerable

value and has become famous to the consuming public as identifying and distinguishing TWC

exclusively and uniquely as the source of products which use the WONDERFUL® Trade Dress.

Thus, the WONDERFUL® Trade Dress has also acquired secondary meaning, acquired

distinctiveness, and become famous.

       21.     TWC, its authorized distributors, and its distributors’ customers, have continuously

and exclusively used the WONDERFUL® Trade Dress to distinguish themselves as the source of

goods and services in connection therewith.

       22.     Plaintiffs have been careful, skilful, and diligent in conducting their pistachio

business and maintaining uniform standards of high quality in its goods and services. As a result

of these efforts, the WONDERFUL® brand has acquired a public acceptance and reputation,

thereby creating a valuable public goodwill that inures to TWC’s benefit.

       23.     To date, TWC has expended hundreds of millions of dollars in the United States on

the marketing, advertising, and promotion of its WONDERFUL® brand, using its

WONDERFUL® Trade Dress as the centrepiece for its marketing, and making TWC one of the

leaders in the nut industry.

       24.     As a result of Plaintiffs’ extensive marketing, sales, and promotional efforts, the

WONDERFUL® brand is now one of the bestselling nut products in the United States. Plaintiffs



                                                5
         Case 1:21-cv-03960-MKV Document 1 Filed 05/04/21 Page 6 of 15




have sold hundreds of millions of pounds of WONDERFUL® pistachios since the brand launched

in the United States.

       25.     The Nut Cravings Product has copied the following features from TWC’s

WONDERFUL® Trade Dress:

               a.       The   Nut   Cravings   Product,   is   predominantly   black,   like   the

WONDERFUL® Trade Dress;

               b.       The Nut Cravings Product contains a bright green accent color, like the

WONDERFUL® Trade Dress;

               c.       The Nut Cravings Product is predominantly rectangular in shape, like the

WONDERFUL® Trade Dress.

       An example of Nut Cravings’ infringing packaging is attached hereto as Exhibit B, and set

forth below:




       26.     The Nut Cravings Product is now being sold in direct competition with the

WONDERFUL® brand, including in the same trade channels.

       27.     Plaintiffs are informed and believe, and based thereon allege, that Nut Cravings



                                                6
         Case 1:21-cv-03960-MKV Document 1 Filed 05/04/21 Page 7 of 15




uses the inherently unique and distinctive WONDERFUL® Trade Dress so as to cause a likelihood

of confusion between Nut Cravings Product and Plaintiffs’ product, or to cause mistake, or to

deceive the relevant public that Nut Cravings’ pistachios are authorized, sponsored or approved

by or are affiliated with Plaintiffs and the WONDERFUL® brand. TWC is further informed and

believes, and based thereon alleges, that by willfully misappropriating the distinctive and famous

WONDERFUL® Trade Dress, Nut Cravings is currently causing customer confusion in the

marketplace.

       28.     Nut Cravings is trading off TWC’s famous WONDERFUL® Trade Dress and

Plaintiffs’ extensive advertising and sales campaigns.

       29.     Plaintiffs are informed and believe, and based thereon allege, that the Nut Cravings

Product is similar to Plaintiffs’ pistachio products (except, perhaps, in quality), and is being sold

in overlapping trade channels to identical classes of consumers who purchase edible nuts with an

identical level of sophistication and impulsivity.

       30.     Plaintiffs are further informed and believe, and based thereon allege, the natural,

probable and foreseeable result of Nut Cravings’ intentional, willful and wrongful conduct has

been to deprive Plaintiffs of business and goodwill, and to injure Plaintiffs’ relationships with

existing and prospective customers.

       31.     Plaintiffs are further informed and believe, and based thereon allege, that Nut

Cravings’ infringement of the WONDERFUL® Trade Dress causes a likelihood of confusion and

actual confusion with TWC’s WONDERFUL® brand.

       32.     Plaintiffs are further informed and believe, and based thereon allege, that they have

lost and will lose revenues as a result of Nut Cravings’ wrongful conduct in producing, marketing,

and selling the infringing Nut Cravings Product.



                                                 7
           Case 1:21-cv-03960-MKV Document 1 Filed 05/04/21 Page 8 of 15




          33.   Plaintiffs are further informed and believe, and based thereon allege, that Nut

Cravings has been unjustly enriched by the production, sale, and marketing of the infringing Nut

Cravings Product.

          34.   Nut Cravings has its own website; nutcravings.com, which is accessible to

consumers in this District. This website is interactive, meaning consumers can purchase product

directly from nutcravings.com for shipment to their home.

          35.   Nut Cravings also sells its products via Amazon.com, which is also accessible to

consumers in this District. Thousands of consumers have provided reviews of Nut Cravings’

products on Amazon.com.

          36.   Nut Cravings advertises its products on social media including on Facebook and

via its Instagram account.

                            COUNT ONE
      TRADE DRESS INFRINGEMENT AND FALSE DESIGNATION OF ORIGIN
                     PURSUANT TO 15 U.S.C. § 1125(A)

          37.   Plaintiffs incorporate Paragraphs 1 through 36 above as though set forth fully

herein.

          38.   Plaintiffs have used an inherently distinctive trade dress in interstate and foreign

commerce in connection with the sale and marketing of WONDERFUL® brand pistachios. The

WONDERFUL® Trade Dress contains inherently distinctive, nonfunctional features which are

protected under Lanham Act Section 43(a), 15 U.S.C. Section 1125(a).

          39.   The Nut Cravings Product is infringing, and Nut Cravings is falsely designating the

origin of its pistachios, because it uses and infringes on the WONDERFUL® Trade Dress for

Plaintiffs’ pistachios.

          40.   Nut Cravings’ use of the WONDERFUL® Trade Dress has confused the public,



                                                 8
           Case 1:21-cv-03960-MKV Document 1 Filed 05/04/21 Page 9 of 15




and is likely to continue to cause confusion or to cause mistake, or to deceive the consuming public

into believing that Nut Cravings’ pistachios are authorized, sponsored or approved by or are

affiliated with TWC.

          41.      These acts constitute trade dress infringement of the WONDERFUL® Trade Dress,

and false designation of origin in violation of 15 U.S.C. Section 1125(a), entitling Plaintiffs to

relief.

          42.      Plaintiffs are, and will continue to be, irreparably harmed if Nut Cravings is not

enjoined. Plaintiffs’ remedy at law is not adequate to compensate them for the injuries inflicted,

and Plaintiffs are therefore entitled to entry of injunctive relief pursuant to 15 U.S.C. Section 1116.

          43.      Nut Cravings has caused Plaintiffs to suffer monetary damages in an amount to be

proven at trial.

          44.      Plaintiffs are further entitled to recover Nut Cravings’ profits attributable to the

infringement.

          45.      Because of the willful, malicious and wanton nature of Nut Cravings’ acts,

Plaintiffs are entitled to treble damages pursuant to 15 U.S.C. Section 1117.

          46.      Plaintiffs are entitled to an award of their attorneys’ fees pursuant to 15 U.S.C.

Section 1117 because this is an exceptional case.

                            COUNT TWO
     TRADE DRESS INFRINGEMENT PURSUANT TO 15 U.S.C. SECTION 1114(A)

          47.      Plaintiffs incorporate by reference Paragraphs 1 through 46 above as though fully

set forth herein.

          48.      Nut Cravings’ actions, described above, constitute unauthorized use in commerce

of a registered mark in connection with the sale and advertising of goods and such use is likely to




                                                    9
         Case 1:21-cv-03960-MKV Document 1 Filed 05/04/21 Page 10 of 15




cause confusion or to cause mistake or to deceive as to the origin of the goods sold by Nut

Cravings.

        49.     Nut Cravings’ wrongful actions violate 15 U.S.C. Section 1114(a).

        50.     Plaintiffs are, and will continue to be, irreparably harmed if Nut Cravings is not

enjoined from its infringing acts. Plaintiffs’ remedy at law is not adequate to compensate them for

the injuries inflicted, and Plaintiffs are therefore entitled to entry of injunctive relief pursuant to

15 U.S.C. Section 1116.

        51.     Nut Cravings’ actions have caused Plaintiffs to suffer monetary damages in an

amount to be proven at trial.

        52.     Plaintiffs are further entitled to an award of Nut Cravings’ profits attributable to the

infringement.

        53.     Because of the willful, malicious and wanton nature of Nut Cravings’ acts, and the

history of Nut Cravings’ repeated intellectual property violations, Plaintiffs are entitled to treble

damages pursuant to 15 U.S.C. Section 1117.

        54.     Plaintiffs are entitled to an award of its attorneys’ fees pursuant to 15 U.S.C. Section

1117 because this is an exceptional case.

                                    COUNT THREE
                            FEDERAL TRADE DRESS DILUTION

        55.     Plaintiffs incorporate by reference Paragraphs 1 through 54 above as though fully

set forth herein.

        56.     The WONDERFUL® Trade Dress is inherently distinctive and famous.

        57.     Nut Cravings’ use in commerce of TWC’s inherently distinctive and famous

WONDERFUL® Trade Dress began after that WONDERFUL® Trade Dress became famous.




                                                  10
         Case 1:21-cv-03960-MKV Document 1 Filed 05/04/21 Page 11 of 15




        58.     Nut Cravings’ conduct causes and will continue to cause dilution of the distinctive

quality and value of the famous WONDERFUL® Trade Dress.

        59.     Nut Cravings’ conduct is the result of willful and wanton disregard of TWC’s

superior rights. Nut Cravings adopted, used, and continued to use TWC’s WONDERFUL® Trade

Dress despite having notice of TWC’s rights.

        60.     Plaintiffs are, and will continue to be, irreparably harmed if Nut Cravings is not

enjoined from its infringing acts. Plaintiffs’ remedy at law is not adequate to compensate it for the

injuries inflicted, and Plaintiffs are therefore entitled to entry of injunctive relief pursuant to 15

U.S.C. Section 1125(c).

        61.     Nut Cravings’ actions have caused Plaintiffs to suffer monetary damages in an

amount to be proven at trial.

        62.     Because of the willful, malicious and wanton nature of Nut Cravings’ acts,

Plaintiffs are entitled to treble damages pursuant to 15 U.S.C. Section 1117.

        63.     Plaintiffs are entitled to an award of their attorneys’ fees pursuant to 15 U.S.C.

Section 1117 because this is an exceptional case.

                                   COUNT FOUR
                          COMMON LAW UNFAIR COMPETITION

        64.        Plaintiffs incorporate by reference Paragraphs 1 through 63 above as though

fully set forth herein.

        65.        By Nut Cravings’ unauthorized use of Plaintiffs’ WONDERFUL® Trade Dress,

Nut Cravings is guilty of unfair competition in violation of the New York Common Law of Unfair

Competition and is likely to cause confusion, mistake or to deceive the public.

        66.        Nut Cravings’ unlawful conduct will continue to damage Plaintiffs unless

enjoined by this court. Plaintiffs have no adequate remedy at law.


                                                 11
         Case 1:21-cv-03960-MKV Document 1 Filed 05/04/21 Page 12 of 15




        67.        Due to Nut Cravings’ actions alleged herein, Plaintiff is entitled to judgment

awarding it preliminary and injunctive relief, treble damages, disgorgement of profits, attorneys’

fees, costs, and punitive damages, as well as any other relief the Court deems just and equitable.

                                 COUNT FIVE
                    NEW YORK STATUTORY UNFAIR COMPETITION

        68.        Plaintiffs incorporate by reference Paragraphs 1 through 67 above as though

fully set forth herein.

        69.        Nut Cravings’ unauthorized use of the WONDERFUL® Trade Dress in

connection with its goods creates the likelihood of injury to Plaintiffs’ business reputation and

good will in direct violation of the New York General Business Law § 360-1.

        70.        The activities of Nut Cravings alleged herein have caused and, if not enjoined,

will continue to cause, irreparable harm to the rights of Plaintiffs. Plaintiffs have no adequate

remedy at law.

        71.        Due to the actions of Nut Cravings alleged herein, Plaintiffs are entitled to

judgment awarding them preliminary and injunctive relief as well as any other relief the Court

deems just and equitable.

                            COUNT SIX
      NEW YORK STATE LAW AGAINST DECEPTIVE ACTS AND PRACTICES

        72.         Plaintiffs incorporate by reference Paragraphs 1 through 71 above as though

fully set forth herein.

        73.        Through Nut Cravings’ unauthorized use of the WONDERFUL® Trade Dress

in connection with its goods Defendant has used and employed deceptive acts or practices in direct

violation of the New York General Business Law § 349.




                                                12
         Case 1:21-cv-03960-MKV Document 1 Filed 05/04/21 Page 13 of 15




       74.        Nut Cravings’ conduct, as alleged herein, is consumer-oriented conduct, in that

Nut Cravings sells food products to consumers and members of the public.

       75.        The activities of Nut Cravings alleged herein have caused and, if not enjoined,

will continue to cause, irreparable harm to the rights of Plaintiffs. Plaintiffs have no adequate

remedy at law.

       76.        Nut Cravings acted willfully and knowingly in its violation of New York State

Law.

       77.        Due to Nut Cravings’ actions alleged herein, Plaintiffs are entitled to judgment

awarding them preliminary and permanent injunctive relief, treble damages, attorney’s fees and

costs, as well as any other relief the Court deems just and equitable.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

       1.         That the Court enter judgment against each Defendant that:

       2.         Defendants have, by their unauthorized use of Plaintiffs trade dress, used and

applied false designations of origin, diluted the distinctive quality of Plaintiff’s trade dress,

competed unfairly with Plaintiffs and injured Plaintiffs’ good will and business reputation, in

violation of Federal and State Law and has done so willfully all to the detriment of Plaintiffs.

       3.         Defendants, their agents, servants, employees, successors and assigns and all

persons m active concert, privity, or participation with Defendants, be preliminarily and

permanently enjoined from using the WONDERFUL trade dress, or from infringing upon

Plaintiffs’ trade dress, from using any false designation or false description or representation, from

engaging in any act or series of acts which either alone or in combination constitutes deceptive or

unfair methods of competition by Defendants with Plaintiffs and from otherwise interfering with



                                                 13
         Case 1:21-cv-03960-MKV Document 1 Filed 05/04/21 Page 14 of 15




or injuring the business reputation of Plaintiffs, or diluting the distinctive quality of Plaintiffs’

trade dress or the good will associated therewith.

       4.         Defendants be required to account for and pay over to Plaintiffs, Defendants’

profits and any damages suffered by Plaintiffs as a result of Defendants’ acts of trade dress

infringement, false designation of origin, false advertising, unfair competition, and trade dress

dilution, together with interest and costs.

       5.         Defendants be required to pay to Plaintiffs an amount three times the profits of

Defendants or damages of Plaintiffs.

       6.         Defendants be required to pay an award of statutory damages to Plaintiffs.

       7.         Defendants be required to cease all use of the WONDERFUL trade dress.

       8.         Defendants be ordered to surrender for destruction all signs, labels,

advertisements and other materials constituting infringement of Plaintiffs’ trade dress.

       9.         Defendants be required to pay Plaintiffs the costs of this action, together with

reasonable attorneys’ fees, costs and disbursements.

       10.        Plaintiffs be awarded such other and further relief as this Court deems just and

equitable.

                                  DEMAND FOR JURY TRIAL
       Plaintiffs hereby demand a jury trial in connection with this action on all issues so triable.




                                                 14
       Case 1:21-cv-03960-MKV Document 1 Filed 05/04/21 Page 15 of 15




Dated: May 4, 2021              Respectfully submitted,

                                By:_/s/ Vivek Jayaram__________________
                                    Vivek Jayaram
                                    JAYARAM LAW, INC.
                                    142 West 57th Street, 11th Floor
                                    New York, NY 10019
                                    Phone: 312.212.6876
                                    Email: vivek@jayaramlaw.com

                                    ROLL LAW GROUP PC
                                    Michael M. Vasseghi (pro hac vice forthcoming)
                                    11444 West Olympic Boulevard
                                    Los Angeles, California 90064-1557
                                    Telephone: (310) 966-8400
                                    Email: michael.vasseghi@roll.com

                                Attorneys for Plaintiffs The Wonderful Company LLC
                                and Cal Pure Produce Inc.




                                     15
